 


109 HR 1591 IH: National Aquatic Invasive Species Act of 2005
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1591 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Gilchrest (for himself, Mr. Ehlers, Mr. Kirk, Mr. Blumenauer, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 to reauthorize and improve that Act. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the National Aquatic Invasive Species Act of 2005. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Sec. 3. Definitions 
Title I—Prevention of introduction of aquatic Invasive Species into waters of the United States by vessels 
Sec. 101. Vessel pathway requirements 
Sec. 102. Requirements for new vessels 
Sec. 103. Great Lakes program 
Sec. 104. Authority of Secretary; regulations 
Sec. 105. Sanctions 
Sec. 106. Program coordination 
Sec. 107. Vessel safety 
Sec. 108. Relationship to other law 
Sec. 109. Armed services whole vessel management program 
Sec. 110. Conforming amendments 
Title II—Prevention of the introduction of aquatic Invasive Species by other pathways 
Sec. 201. Priority pathway management program 
Sec. 202. Screening process for planned importations of live aquatic organisms 
Title III—Early detection; rapid response; control and outreach 
Sec. 301. Early detection 
Sec. 302. Rapid response 
Sec. 303. Dispersal barriers 
Sec. 304. Environmental soundness 
Sec. 305. Information, education, and outreach 
Title IV—Coordination 
Sec. 401. Program coordination 
Sec. 402. International coordination 
Title V—Authorization of appropriations 
Sec. 501. Authorization of appropriations 
Title VI—Conforming amendments 
Sec. 601. Conforming amendments 
2.Findings Congress finds that— 
(1)aquatic invasive species are second only to habitat destruction as a cause of permanent losses in biological diversity of aquatic ecosystems of the United States; 
(2)aquatic invasive species continue to be introduced into water of the United States at an unacceptable rate; 
(3)aquatic invasive species damage infrastructure, disrupt commerce, outcompete native species, reduce biodiversity, and threaten human health; 
(4)the direct and indirect costs of aquatic invasive species to the economy of the United States amount to billions of dollars per year; 
(5)in the Great Lakes region, approximately $3,000,000,000 has been spent in the past 10 years to mitigate the damage caused by a single invasive species, the zebra mussel; 
(6)wetlands suffer compound impacts from— 
(A)terrestrial infestations (such as Nutria); 
(B)aquatic infestations (such as Hydrilla); and 
(C)riparian infestations (such as Purple Loosestrife); 
(7)prevention of aquatic invasive species is the most environmentally sound and cost-effective management approach because once established, aquatic invasive species are costly, and sometimes impossible to control; 
(8)to be effective, the prevention, early detection, and control of and rapid response to aquatic invasive species should be coordinated regionally, nationally, and internationally; 
(9)pathway management is the most promising approach to reducing unplanned introductions of aquatic invasive species; 
(10)consistent national screening criteria are needed to evaluate the potential risk of nonindigenous aquatic species; 
(11)States and regions have unique vulnerabilities with respect to aquatic invasive species and unique means for addressing aquatic invasive species; 
(12) a comprehensive research program which monitors pathways and ecosystems to detect the establishment and track the spread of invasive species, develop and demonstrate effective management and control methods, and monitor success of prevention and control efforts, is essential to accurate identification and management of high risk pathways; and 
(13)it is in the interest of the United States to understake a comprehensive and thorough program to research, prevent, manage, and control introductions of aquatic species that may become invasive and to coordinate that program to the extent possible with neighboring nations and efforts globally.  
3.DefinitionsSection 1003 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4702) is amended to read as follows: 
 
1003.DefinitionsIn this Act, the following definitions apply: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)Aquatic ecosystems in the United StatesThe term aquatic ecosystems in the United States means freshwater, marine, and estuarine environments (including inland waters and wetlands), located in waters of the United States. 
(3)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of the Army for Civil Works. 
(4)Ballast waterThe term ballast water means any water (with its suspended matter) used to maintain the trim and stability of a vessel. 
(5)Coastal voyageThe term coastal voyage means a voyage conducted entirely within the exclusive economic zone. 
(6)DirectorThe term Director means the Director of the United States Fish and Wildlife Service. 
(7)Environmentally soundThe term environmentally sound, when used in reference to any activity, refers to an activity that prevents or reduces introductions, or controls infestations, of aquatic invasive species in a manner that minimizes adverse effects on— 
(A)the structure and function of an ecosystem; and 
(B)nontarget organisms and ecosystems. 
(8)Exclusive economic zoneThe term exclusive economic zone means the area comprised of— 
(A)the Exclusive Economic Zone of the United States established by Proclamation Number 5030, dated March 10, 1983; and 
(B)the equivalent zones of Canada and Mexico. 
(9)Great LakeThe term Great Lake means— 
(A)Lake Erie; 
(B)Lake Huron (including Lake Saint Clair); 
(C)Lake Michigan; 
(D)Lake Ontario; 
(E)Lake Superior; 
(F)the connecting channels of those Lakes, including— 
(i)the Saint Mary’s River; 
(ii)the Saint Clair River; 
(iii)the Detroit River; 
(iv)the Niagara River; and 
(v)the Saint Lawrence River to the Canadian border; and 
(G)any other body of water located within the drainage basin of a Lake, River, or connecting channel described in any of subparagraphs (A) through (F). 
(10)Great Lakes regionThe term Great Lakes region means the region comprised of the States of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and Wisconsin. 
(11)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(12)Interbasin waterwayThe term interbasin waterway means a waterway that connects 2 distinct water basins. 
(13)International Joint CommissionThe term International Joint Commission means the commission established by article VII of the Treaty relating to boundary waters and questions arising along the boundary between the United States and Canada, signed at Washington on January 11, 1909 (36 Stat. 2448). 
(14)IntroductionThe term introduction means the transfer of an organism to an ecosystem outside the historic range of the species of which the organism is a member. 
(15)InvasionThe term invasion means an infestation of an aquatic invasive species. 
(16)Invasive SpeciesThe term invasive species means a nonindigenous species the introduction of which into an ecosystem may cause harm to the economy, environment, human health, recreation, or public welfare. 
(17)Invasive Species CouncilThe term Invasive Species Council means the interagency council established by section 3 of Executive Order No. 13112 (42 U.S.C. 4321 note). 
(18)Nonindigenous speciesThe term nonindigenous species means any species in an ecosystem beyond its historic range. 
(19)Species in tradeThe term species in trade means a species that has a documented history of being commercially imported into the United States in the period beginning on January 1, 1990, and ending on January 1, 2002. 
(20)Organism transferThe term organism transfer means the movement of an organism of any species from one ecosystem to another ecosystem outside the historic range of the species. 
(21)PathwayThe term pathway means 1 or more vectors by which an invasive species is transferred from one ecosystem to another. 
(22)Planned importationThe term planned importation means the purposeful movement of one or more nonindigenous organisms for use in the territorial limits of the United States. 
(23)Regional panelThe term regional panel means a panel convened in accordance with section 1203. 
(24)SecretaryThe term Secretary means the Secretary of Homeland Security. 
(25)SpeciesThe term species means any fundamental category of taxonomic classification, or any viable biological material, ranking below a genus or subgenus. 
(26)Task ForceThe term Task Force means the Aquatic Invasive Species Task Force established by section 1201(a). 
(27)Territorial seaThe term territorial sea means the belt of the sea measured from the baseline of the United States determined in accordance with international law, as set forth in Presidential Proclamation Number 5928, dated December 27, 1988. 
(28)TreatmentThe term treatment means a mechanical, physical, chemical, biological, or other process or method of killing, removing, or rendering inviable, organisms. 
(29)Type approvalThe term type approval means an approval procedure under which a type of system is initially certified as meeting a standard established by law (including a regulation) for a particular application if operated correctly. 
(30)Under SecretaryThe term Under Secretary means the Under Secretary of Commerce for Oceans and Atmosphere. 
(31)Undesirable impactThe term undesirable impact means economic, human health, aesthetic, or environmental degradation that is not necessary for, and is not clearly outweighed by, public health, environmental, or welfare benefits. 
(32)Waters of the United States 
(A)In generalThe term waters of the United States means the navigable waters and territorial sea of the United States. 
(B)InclusionThe term waters of the United States includes the Great Lakes.. 
IPrevention of introduction of aquatic Invasive Species into waters of the United States by vessels 
101.Vessel pathway requirements 
(a)Requirements for vessels operating in waters of the United StatesSection 1101 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711) is amended by striking subsection (a) and inserting the following: 
 
(a)Requirements for all vessels operating in waters of the United States 
(1)Invasive Species management plan 
(A)In generalEffective beginning on the date that is 180 days after the issuance of guidelines pursuant to subparagraph (D) and the promulgation of guidelines or regulations under this section, each vessel that is equipped with ballast, and other towed vessels and structures, operating in waters of the United States shall have in effect, and have available for inspection, an aquatic invasive species management plan that prescribes safe and effective means by which the master of the vessel shall minimize introductions and transfers of invasive species by any part of the vessel, pursuant to the guidelines or regulations applicable to that vessel. 
(B)SpecificityThe management plan shall be specific to the vessel (or group of vessels with characteristics similar to that of the vessel, as determined by the Secretary). 
(C)RequirementsThe management plan shall include, at a minimum, such information as is requested by the Secretary pursuant to subparagraph (D), including— 
(i)operational requirements to safely and effectively comply with the ballast water management requirements under paragraph (4); 
(ii)operational requirements to safely and effectively carry out any actions consistent with rapid response action required by States and approved by the Secretary under section 1211; 
(iii)other requirements specified in guidelines adopted by the International Maritime Organization; 
(iv)a description of all reporting requirements and a copy of each form necessary to meet those requirements; 
(v)the position of the officer responsible for implementation of ballast water management and reporting procedures on board; 
(vi)documents relevant to any ballast water management equipment or procedures; 
(vii)a description of the location of access points for sampling ballast or sediments pursuant to paragraph (3)(B)(vi); 
(viii)a description of requirements relating to compliance with any approved rapid response strategy relevant to the voyage of the vessel; 
(ix)a contingency strategy applicable under subsection (k), if appropriate; and 
(x)such requirements described in subsection (e) as are applicable to the vessel. 
(D)GuidelinesNot later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Secretary shall issue final guidelines for the development of invasive species management plans, including guidelines that— 
(i)identify types of vessels for which plans are required; 
(ii)establish processes for updating and revising the plans; and 
(iii)establish criteria for compliance with this subsection. 
(2)RecordsThe master of a vessel shall— 
(A)maintain records of all ballast operations, for such period of time and including such information as the Secretary may specify; 
(B)permit inspection of the records by representatives of the Secretary and of the State in which the vessel has entered a port; and 
(C)transmit records to the National Ballast Information Clearinghouse established under section 1102(f). 
(3)Best management practices 
(A)In generalNot later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Secretary shall issue guidelines on best management practices to eliminate or minimize and monitor organism transfer by vessels. 
(B)Practices to be includedThe best management practices shall include, but not be limited to— 
(i)sediment management in transoceanic vessels; 
(ii)minimization of ballast water uptake in areas where there is a greater risk of harmful organisms entering ballast tanks (such as areas with toxic algal blooms or known outbreaks of aquatic invasive species); 
(iii)avoidance of unnecessary discharge of ballast water in a port that was taken up in another port; 
(iv)to the maximum extent practicable, collection and the proper disposal of debris from the cleaning of the hull; 
(v)proper use of antifouling coating; and 
(vi)provision of access points in ballast piping for sampling of ballast intake and discharge. 
(4)Ballast water management 
(A)In generalEach vessel equipped with a ballast water tank that enters a United States port, except for a vessel subject to subparagraph (B) and subsection (c), shall comply with the standards described in paragraphs (1) and (2) of subsection (b) and the regulations promulgated under subsection (e) relating to ballast water management. 
(B)Exceptions 
(i)Vessels operating entirely within the exclusive economic zoneA vessel equipped with a ballast water tank that operates entirely within the exclusive economic zone shall not be required to comply with the standard described in subsection (b)(1). 
(ii)Vessels that operate exclusively in an enclosed aquatic ecosystem 
(I)In generalA vessel equipped with ballast tanks and that operates exclusively in the upper 4 Great Lakes, or in another enclosed aquatic ecosystem in which the potential for movement of organisms by natural and anthropogenic means is not significantly altered by the movement of the vessel, is not required to comply with the standards described in paragraphs (1) and (2) of subsection (b). 
(II)Additional enclosed aquatic ecosystemsThe Administrator and Under Secretary, in consultation with regional panels of the Task Force, may determine the other enclosed aquatic ecosystems that are covered by subclause (I).. 
(b)Ballast water management standards and certification proceduresSection 1101 of the Nonindigenous Aquatic Nuisance Species Prevention and Control Act of 1990 (16 U.S.C. 4711) is further amended— 
(1)by striking subsections (b) through (f) and subsection (h); and 
(2)by inserting after subsection (a) the following: 
 
(b)Ballast water management standards and certification procedures 
(1)Interim standards 
(A)In generalNot later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Secretary, with the concurrence of the Administrator and in consultation with the Task Force, shall promulgate final regulations establishing interim standards indicating acceptable— 
(i)operational performance for ballast water exchange (including contingency procedures in instances in which a safety exemption is used pursuant to subsection (k)); and 
(ii)biological effectiveness of ballast water treatment systems (including onshore facilities and facilities on board vessels). 
(B)Requirements 
(i)Ballast water exchangeThe interim standard for ballast water exchange described in subparagraph (A) shall require— 
(I)at least 1 empty-and-refill cycle on the high sea or in an alternative exchange area designated by the Secretary, of each ballast tank that contains ballast water to be discharged into waters of the United States; 
(II)in a case in which the master of a vessel determines that compliance with subclause (I) is impracticable, a sufficient number of flow-through exchanges of ballast water, on the high sea or in an alternative exchange area designated by the Secretary, to achieve replacement of at least 95 percent of ballast water in ballast tanks of the vessel, as determined by a certification dye study conducted or model developed in accordance with protocols developed under paragraph (3)(B)(i) and recorded in the management plan of a vessel pursuant to subsection (a)(1)(C)(i); and 
(III)an approved contingency procedure using best practicable technology or practices in instances in which a ballast water exchange is not undertaken pursuant to subsection (k). 
(ii)Ballast system design and water treatment systemsThe interim standard for a ballast water system design and treatment system described in subparagraph (A) shall require that at least 95 percent of the live aquatic vertebrates, invertebrates, phytoplankton, and macroalgae, respectively, in ballast water taken in by a vessel or class of vessels be killed or removed from ballast discharge as determined by the qualified type approval process promulgated under paragraph (3)(B)(ii). 
(iii)Criteria; period of effectivenessThe interim standards described in clauses (i) and (ii) shall— 
(I)meet occupational safety and environmental soundness criteria described in paragraph (7); and 
(II)cease to apply on the effective date of final standards developed pursuant to paragraph (2). 
(2)Final standards 
(A)In generalNot later than 4 years after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Administrator, in consultation with the Task Force and with the concurrence of the Secretary, shall promulgate final standards for ballast water discharge and other vessel operations determined to pose a significant risk to the environment through the introduction of nonindigenous species. 
(B)RequirementsThe final standards shall— 
(i)result from application of the best available technology for— 
(I)the applicable category or class of vessels; and 
(II)the new source or existing source status; 
(ii)have the goal of eliminating the risk of introduction into waters of the United States by vessels of nonindigenous species, including plant, animal, and human pathogens; 
(iii)consider findings of scientific and policy research; and 
(iv)be measurable. 
(3)Certification of treatments or practices; enforcement 
(A)In generalNot later than the date on which interim standards are promulgated under paragraph (1) and final standards are promulgated under paragraph (2), the Secretary shall, with the concurrence of the Administrator, promulgate regulations for— 
(i)the certification of treatments or practices that comply with the standards; and 
(ii)ongoing enforcement of the use of the treatments or practices. 
(B)Certification under interim standardsThe certification of treatments and practices in compliance with the interim standard promulgated pursuant to paragraph (1) shall be based on a qualified type approval process, including— 
(i)protocol for ballast water exchange involving dye studies or models detailing flow dynamics of vessels described in paragraph (1)(B)(i)(II); and 
(ii)protocol for qualified type approval of ballast water treatment systems for the interim standard described in paragraph (1) that— 
(I)is capable of determining the extent to which a ballast water treatment system complies with applicable standards, including limitations on that compliance caused by— 
(aa)biological, chemical, or physical conditions of water taken into ballast; and 
(bb)conditions encountered during a voyage; 
(II)is capable of determining the extent to which a ballast water treatment system— 
(aa)is environmentally sound, based on criteria promulgated by the Administrator under paragraph (7)(A); and 
(bb)is safe for vessel and crew; 
(III)may be used in estimating the expected useful life of the ballast water treatment system, as determined on the basis of voyage patterns and normal use conditions; 
(IV)includes a shipboard testing component, and may include a shore-based testing component; 
(V)provides for appropriate monitoring; and 
(VI)is cost effective. 
(C)Certification under final standardsThe certification of treatments in compliance with the final standards issued pursuant to paragraph (2) shall— 
(i)apply to all methods of ballast water management and system design, including— 
(I)ballast water exchange; 
(II)ballast water treatment systems; and 
(III)other vessel operations determined to pose a significant risk to the environment through the introduction of nonindigenous organisms; 
(ii)be reviewed and, as appropriate, revised not less often than every 3 years pursuant to subsection (f)(1); 
(iii)meet occupational safety and environmental soundness criteria described in paragraph (7); and 
(iv)apply beginning not later than October 1, 2011. 
(4)Experimental approval for ballast water treatment 
(A)In generalSubject to subparagraph (B), if, before the date on which the Secretary promulgates interim ballast water management standards under paragraph (1), an owner or operator of a vessel seeks to conduct a treatment of ballast water— 
(i)the owner or operator shall apply to the Secretary for experimental approval of the treatment; and 
(ii)the Secretary shall approve the treatment if— 
(I)the owner or operator provides to the Secretary independently peer-reviewed, pilot-scale information relating to the effectiveness and environmental soundness of the treatment; 
(II)the Secretary and the Administrator, in consultation with the Task Force (including relevant regional panels, and the Prevention Committee, of the Task Force), determine that the technology to be used for the treatment has significant potential to kill or remove at least 95 percent of the aquatic vertebrates, invertebrates, phytoplankton, and macro algae, respectively, in ballast water taken in by the class of vessel for which the treatment is sought to be conducted; and 
(III)the Administrator determines that the treatment meets environmental regulations. 
(B)Limitations 
(i)Period of testingTesting of the treatment system approved under this section may cease prior to the termination of the approval period described in clause (ii). 
(ii)Period of approvalApproval under subparagraph (A) shall be granted for— 
(I)a period of 10 years or the expected useful life of the treatment system, whichever is earlier; or 
(II)until such time as the Secretary or Administrator (as appropriate) determine that (based on available information, including information developed pursuant to clause (iii)) there exists a serious deficiency in performance or environmental soundness of the system relative to anticipated performance or environmental soundness. 
(iii)InformationAs a condition of receiving experimental approval for a treatment under subparagraph (A)(ii), the owner or operator of a vessel shall agree to collect and report such information regarding the operational and biological effectiveness of the treatment through sampling of the intake and discharge ballast as the Secretary may request. 
(iv)RenewalAn experimental approval may be renewed pursuant to paragraph (7)(B). 
(5)Incentives for use of treatment systems 
(A)In generalThe Secretary, the Secretary of Transportation, and the Administrator shall assist owners or operators of vessels that seek to obtain experimental or interim approval for installation of ballast water treatment systems, including through providing guidance on— 
(i)a sampling protocol and test program for cost-effective treatment evaluation; 
(ii)sources of sampling equipment and field biological expertise; and 
(iii)examples of shipboard evaluation studies. 
(B)Selection of technologies and practicesIn selecting technologies and practices for shipboard demonstration under section 1104(b), the Secretary of the Interior and the Secretary of Commerce shall give priority consideration to technologies and practices that have received or are in the process of receiving approval under paragraphs (1) and (4) of this subsection. 
(C)Annual summariesThe Secretary shall annually summarize, and make available to interested parties, all available information on the performance of technologies proposed for ballast treatment to facilitate the application process for experimental approval for ballast water treatment under paragraph (4). 
(6)Application for approval 
(A)In generalThe Secretary and the Administrator may approve only such applications for qualified type approval of the ballast water treatment system that are in such form and contain such information as the Secretary and Administrator may require. 
(B)Approval and disapproval 
(i)In generalOn receipt of an application under subparagraph (A)— 
(I)the Administrator shall, not later than 90 days after the date of receipt of the application— 
(aa)review the application for compliance and consistency with environmental soundness criteria promulgated under paragraph (7)(A); and 
(bb)approve those ballast water treatment systems that meet those criteria; and 
(II)the Secretary, in consultation with the Task Force, shall, not later than 180 days after the date of receipt of the application— 
(aa)determine whether the ballast water treatment system covered by the application meets the requirements of this subsection, as appropriate; 
(bb)approve or disapprove the application; and 
(cc)provide the applicant written notice of approval or disapproval. 
(ii)LimitationsAn application approved under clause (i) shall— 
(I)be qualified with any limitations relating to voyage pattern, duration, or any other characteristic that may affect the effectiveness or environmental soundness of the ballast water treatment system covered by the application, as determined by the Secretary in consultation with the Administrator; 
(II)be applicable to a specific ship or group of ships, as determined by the Secretary; 
(III)be valid for the lesser of— 
(aa)a period of 10 years or the expected useful life of the treatment system, whichever is earlier; or 
(bb)until such time as the Secretary or Administrator (as appropriate) determines that (based on available information, including information developed pursuant to paragraph (4)(B)(iii)) there exists a serious deficiency in performance or environmental soundness of the system relative to anticipated performance or environmental soundness; and 
(IV)be renewed if— 
(aa)the Secretary determines that the ballast water treatment system remains in compliance with applicable standards as of the date of application for renewal; or 
(bb)the remaining useful life of the vessel is less than 10 years. 
(7)Environmental soundness criteria for ballast treatments 
(A)In generalThe Administrator shall include in criteria promulgated under section 1202(k)(1)(A) specific criteria— 
(i)to ensure environmental soundness of ballast treatment systems; and 
(ii)to grant environmental soundness exceptions under subparagraph (B). 
(B)Exceptions 
(i)In generalIn reviewing applications under paragraph (6)(B)(i)(I) in an emergency situation to achieve reductions in significant and acute risk of transfers of invasive species by vessels, the Secretary and the Administrator may jointly determine to make an exception to criteria described in subparagraph (A)(i). 
(ii)Qualification of approvalsTo be eligible for an exception under clause (i), an approval under paragraph (6)(B)(i)(I) shall be qualified under paragraph (6)(B)(ii). 
(8)PenaltiesParagraphs (1) and (2) of subsection (g) shall apply to a violation of a regulation promulgated under this subsection.. 
102.Requirements for new vesselsSection 1101 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711) is further amended by inserting after subsection (b) the following: 
 
(c)Design features and treatment systems for new vesselsA vessel of which construction begins on or after January 1, 2006, shall be equipped with design features and ballast water treatment systems that meet, at a minimum— 
(1)the interim standards described in subsection (b)(1)(B)(ii); or 
(2)on promulgation of final standards pursuant to subsection (b)(2)(A), such final standard as is applicable to the vessel.. 
103.Great Lakes programSection 1101 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711) is further amended by inserting after subsection (c) the following: 
 
(d)Great Lakes program 
(1)Continuity of regulations and Great Lakes program 
(A)RegulationsRegulations promulgated under subsection (b) of this section, as in effect immediately before the enactment of the National Aquatic Invasive Species Act of 2005, shall remain in effect until such time as the regulations are revised or replaced by regulations promulgated pursuant to the National Aquatic Invasive Species Act of 2005. 
(B)Relationship to other programsUpon implementation of a national mandatory ballast management program that is at least as comprehensive as the Great Lakes program established under subsection (b) of this section, as in effect immediately before the enactment of the National Aquatic Invasive Species Act of 2005, including regulations under that section (as determined by the Secretary, in consultation with the Governors of Great Lakes States)— 
(i)the program regulating vessels and ballast water in the Great Lakes under this section shall terminate; and 
(ii)the national program shall apply to such vessels and ballast water. 
(2)Review and revision 
(A)In generalNot later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Secretary shall— 
(i)review and revise regulations promulgated under this subsection; and 
(ii)promulgate the revised regulations. 
(B)ContentsThe revised regulations shall include at a minimum requirements under subsections (a) and (b) of this section.. 
104.Authority of Secretary; regulationsSection 1101 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711) is further amended by inserting after subsection (d) the following: 
 
(e)Authority of Secretary; regulations 
(1)In generalNot later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Secretary shall promulgate regulations to implement this section. 
(2)Program components 
(A)In generalIn carrying out paragraph (1), the Secretary shall promulgate a separate set of regulations for— 
(i)ships that enter the Great Lakes after operating outside the exclusive economic zone; and 
(ii)ships that enter United States ports after operating outside the exclusive economic zone, excluding United States ports on the Great Lakes. 
(B)DurationRegulations promulgated under subparagraph (A)(i) shall remain in effect until the Great Lakes program is terminated pursuant to subsection (d)(1)(B). 
(3)RequirementsThe regulations promulgated under paragraphs (1) shall— 
(A)be consistent with interim and final standards issued under paragraphs (1) and (2) of subsection (b), as applicable; 
(B)apply to all vessels to which the respective standards apply; 
(C)protect the safety of— 
(i)each vessel; and 
(ii)the crew and passengers of each vessel; 
(D)require a vessel described in paragraph (1)— 
(i)to carry out the exchange of ballast water of the vessel in waters beyond the exclusive economic zone in accordance with the standards and certification procedures promulgated under subsection (b); 
(ii)in a case in which the master of the vessel determines that compliance with clause (i) is impracticable, to exchange the ballast water of the vessel in other waters in which the exchange does not pose a threat of invasion or spread of nonindigenous species in waters of the United States, as designated by the Secretary; or 
(iii)to use environmentally sound alternative ballast water management methods, including modification of the vessel ballast water tanks and intake systems, if the Secretary determines that such alternative methods are in accordance with standards and certification procedures promulgated under subsection (b); 
(E)provide for sampling of ballast intake and discharge flows through ballast piping to monitor compliance with the regulations; 
(F)take into consideration— 
(i)vessel types; 
(ii)variations in the ecological conditions of waters and coastal areas of the United States; and 
(iii)different operating conditions; and 
(G)be based on the best scientific information available. 
(4)Education and technical assistanceThe Secretary may carry out education and technical assistance programs and other measures to promote compliance with the regulations promulgated under this subsection. 
(f)Periodic review and revision of regulations 
(1)In generalNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2005, and not less often than every 3 years thereafter, the Secretary shall (with the concurrence of the Administrator, based on recommendations of the Task Force and information collected and analyzed by relevant research, and in accordance with criteria developed by the Task Force under paragraph (3))— 
(A)assess the compliance by vessels with regulations promulgated under this section; 
(B)assess the effectiveness of the regulations referred to in subparagraph (A) in reducing the introduction and spread of aquatic invasive species by vessels; and 
(C)as necessary, on the basis of the best scientific information available— 
(i)revise the regulations referred to in subparagraph (A); and 
(ii)promulgate additional regulations. 
(2)Special review and revisionNot later than 90 days after the date on which the Task Force makes a request to the Secretary for a special review and revision of the program, the Secretary shall (with the concurrence of the Administrator)— 
(A)conduct a special review of regulations in accordance with paragraph (1); and 
(B)as necessary, in the same manner as provided under paragraph (1)(C)— 
(i)revise those guidelines; or 
(ii)promulgate additional regulations. 
(3)Criteria for effectivenessNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2005, and every 3 years thereafter, the Task Force shall submit to the Secretary criteria for determining the adequacy and effectiveness of all regulations promulgated under this section.. 
105.SanctionsSection 1101(g) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 1101(g)) is amended to read as follows: 
 
(g)Sanctions 
(1)Civil penalties 
(A)In generalAny person that violates a regulation promulgated under this section shall be liable for a civil penalty in an amount not to exceed $50,000. 
(B)Separate violationsEach day of a continuing violation constitutes a separate violation. 
(C)Liability of vesselsA vessel operated in violation of a regulation promulgated under this Act shall be liable in rem for any civil penalty assessed under this subsection for that violation. 
(2)Criminal penaltiesAny person that knowingly violates the regulations promulgated under subsection (b) is guilty of a class C felony. 
(3)Revocation of clearanceOn request of the Secretary, the Secretary of the Treasury shall withhold or revoke the clearance of a vessel required by section 4197 of the Revised Statutes (46 App. U.S.C. 91), if the owner or operator of that vessel is in violation of the regulations promulgated under subsection (b). 
(4)Exception to sanctionsThis subsection does not apply to a failure to exchange ballast water if— 
(A)the master of a vessel, acting in good faith, decides that the exchange of ballast water will threaten the safety or stability of the vessel or the crew or passengers of the vessel; and 
(B)the vessel complies with— 
(i)recordkeeping requirements of this title; 
(ii)contingency requirements of section 1211; and 
(iii)reporting requirements of this title.. 
106.Program coordinationSection 1101 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 1101) is further amended by striking subsections (h), (i), and (j) and inserting the following: 
 
(h)Coordination with other agenciesThe Secretary is encouraged to use (with consent) the expertise, facilities, members, or personnel of, appropriate Federal and State agencies and organizations that have routine contact with vessels, as determined by the Secretary. 
(i)Consultation with canada, mexico, and other foreign governmentsIn developing the guidelines issued and regulations promulgated under this section, the Secretary is encouraged to consult with the Government of Canada, the Government of Mexico, and any other government of a foreign country that the Secretary, in consultation with the Task Force, determines to be necessary to develop and implement an effective international program for preventing the unintentional introduction and spread of nonindigenous species. 
(j)International cooperationThe Secretary, in cooperation with the International Maritime Organization of the United Nations and the Commission on Environmental Cooperation established pursuant to the North American Free Trade Agreement, is encouraged to enter into negotiations with the governments of foreign countries to develop and implement an effective international program for preventing the unintentional introduction and spread of nonindigenous species. . 
107.Vessel safetySection 1101(k) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 1101(k)) is amended to read as follows: 
 
(k)Safety exemption 
(1)Master discretionThe Master of a vessel is not required to conduct a ballast water exchange if the Master determines that the exchange would threaten the safety or stability of the vessel, or the crew or passengers of the vessel, because of adverse weather, vessel architectural design, equipment failure, or any other extraordinary conditions. 
(2)Other requirementsA vessel that does not exchange ballast water on the high seas under paragraph (1) shall not discharge ballast water in any harbor, except in accordance with a contingency strategy approved by the Secretary (and included in the invasive species management plan of the vessel) to reduce the risk of organism transfer by the discharge (using the best practicable technology and practices pursuant to regulations promulgated under subsection (b)(1)(B)(iii)).. 
108.Relationship to other lawSection 1101 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 1101) is further amended by adding at the end the following: 
 
(m)Applicability; effect on other lawNothing in this section or any regulation promulgated under this section supersedes or otherwise affects any requirement or prohibition relating to the discharge of ballast water under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).. 
109.Armed services whole vessel management program 
(a)In generalSection 1103 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4713) is amended— 
(1)by striking the section heading and inserting the following: 
 
1103.Armed services whole vessel management program; and 
(2)in subsection (a)— 
(A)by striking Subject to and inserting the following: 
 
(1)Ballast waterSubject to; and 
(B)by adding at the end the following: 
 
(2)Towed vessel management program 
(A)In generalSubject to operational conditions, the Secretary of Defense, in consultation with the Secretary, the Task Force, and the International Maritime Organization, shall implement a towed vessel management program for Department of Defense vessels to minimize the risk of introductions of aquatic invasive species through hull and associated hull aperture transfers by towed vessels. 
(B)Current ballast programSubparagraph (A) shall not affect the ballast program for Department of Defense vessels in effect immediately before the enactment of the National Aquatic Invasive Species Act of 2005. 
(3)ReportsNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2005, and every 3 years thereafter, the Secretary of Defense shall submit to the Congress a report that includes a summary and analysis of the program carried out under this section.. 
110.Conforming amendments 
(a)Section 1101(g) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711(g)) is amended by striking under subsection (b) or (f) each place it appears and inserting under this section. 
(b)Section 1102(c)(1) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4712(c)(1)) is amended by striking issued under section 1101(b) and inserting promulgated under section 1101(e). 
(c)Section 1102(f)(1)(B) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4712(f)(1)(B)) is amended by striking guidelines issued pursuant to section 1101(c) and inserting regulations promulgated under section 1101(e). 
IIPrevention of the introduction of aquatic Invasive Species by other pathways 
201.Priority pathway management programSubtitle C of title I of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721 et seq.) is amended by adding at the end the following: 
 
1210.Priority pathway management program 
(a)Identification of high priority pathwaysNot later than 2 years after the date of enactment of the National Aquatic Invasive Species Act of 2005, and every 3 years thereafter, the Task Force, in coordination with the Invasive Species Council and in consultation with representatives of States, industry, and other interested parties, shall, based on pathway surveys and other available research relating to the rates of introductions in waters of the United States— 
(1)identify those pathways that pose the highest risk for introductions of invasive species, both nationally and on a region-by-region basis unless further managed; 
(2)develop recommendations for management strategies for those high-risk pathways; 
(3)include in the report to the Congress required under section 1201(f)(2)(B) a description of the identifications, strategies, and recommendations; and 
(4)identify aquatic invasive species not yet introduced into waters of the United States that are likely to be introduced into waters of the United States unless preventative measures are taken. 
(b)Management of high priority pathwaysNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Task Force or agencies of jurisdiction shall, to the maximum extent practicable, implement the strategies described in subsection (a)(2).. 
202.Screening process for planned importations of live aquatic organismsSubtitle B of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) is amended by adding at the end the following: 
 
1105.Screening process for planned importations of live aquatic organisms 
(a)In generalNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2005, no live aquatic organism of a species not in trade shall be imported into the United States without screening and approval in accordance with subsections (c) and (d). 
(b)Guidelines 
(1)In generalNot later than 30 months after the date of enactment of the National Aquatic Invasive Species Act of 2005, in consultation with regional panels convened under section 1203, States, tribes, and other stakeholders, the Invasive Species Council (in conjunction with the Task Force) shall issue guidelines for screening proposed planned importations of live aquatic organisms into the United States, that include— 
(A)guidelines for minimum information requirements for determinations under subsection (c); and 
(B)guidelines for a simplified notification procedure for any additional shipments of organisms that may occur after completion of an initial screening process and determination under subsection (c). 
(2)PurposeThe purpose of the screening process shall be to prevent the introduction or establishment of aquatic invasive species in waters of the United States and contiguous waters of Canada and Mexico. 
(3)FactorsIn developing guidelines under this subsection and reviewing and revising the guidelines under subsection (j), the Invasive Species Council and the Task Force shall consider— 
(A)the likelihood of the spread of species by human or natural means; 
(B)species that may occur in association with the species planned for importation, including pathogens, parasites, and free-living organisms; and 
(C)regional differences in probability of invasion and associated impacts. 
(c)CategoriesThe screening process conducted pursuant to subsection (d) shall require the identification, to the maximum extent practicable, to the species level or, at least, to the genus level, of live aquatic organisms proposed for importation and shall list— 
(1)species with high or moderate probability of undesirable impacts to areas within the boundaries of the United States and contiguous areas of neighboring countries, to which the species is likely to spread; and 
(2)species on which there is insufficient information to determine the risk category based on guidelines issued pursuant to subsection (b)(1)(B). 
(d)Evaluation 
(1)In generalNot later than 180 days after the date of promulgation of guidelines under subsection (b), in consultation with regional panels convened under section 1203, States, tribes, and other stakeholders, a Federal agency with authority over an importation into the United States of a live organism of a species not in trade shall screen the species in accordance with guidelines promulgated under subsection (b). 
(2)Delegation and authorityIf no agency has authority described in paragraph (1) or an agency delegates the screening to the Director under subsection (h)— 
(A)the Director shall screen the organisms in accordance with subsections (a) and (b); and 
(B)the Director may prohibit the importation of an organism of a species not in trade if the Director determines, based on evaluations consistent with the screening requirements promulgated under section (f), that the species has a high or moderate probability of undesirable impacts on areas within the boundaries of the United States and contiguous areas of neighboring countries to which the species may spread. 
(3)Multiple jurisdictionIf more than 1 agency has jurisdiction over the importation of a live organism, the agencies shall conduct only 1 screening process as determined by a memorandum of understanding consistent with subsection (f), except that the Secretary of Agriculture, shall conduct screening of organisms imported to be cultured. 
(e)RequirementsA Federal agency of jurisdiction, or the Director, shall— 
(1)restrict or prohibit the importation into the United States from outside the United States of any species that is described in subsection (c)(1); 
(2)prohibit the importation of any species described in subsection (c)(2), unless the importation is for the sole purpose of research that is conducted in accordance with section 1202(f)(2); and 
(3)make a determination under this subsection not later than 60 days after receiving a request for permission to import a live aquatic species. 
(f)Memorandum of Understanding 
(1)In generalThe Director of the United States Fish and Wildlife Service shall enter into a Memorandum of Understanding with the heads of the agencies of jurisdiction regarding the screening requirements contained in this section. 
(2)ContentsThe Memorandum of Understanding shall contain, at a minimum— 
(A)a description of the relationship between and responsibilities of the agencies of jurisdiction, including a process designating a lead agency in cases in which multiple agencies may have jurisdiction over the screening of an aquatic species; 
(B)the process by which the Director will delegate screening duties to and receive delegation from other agencies of jurisdiction; and 
(C)the process by which agencies of jurisdiction will coordinate and share information required for the screening process. 
(g)Delegation to DirectorAny agency with authority over the planned importation of a live aquatic organism may delegate to the Director the screening process carried out under this section. 
(h)Catalog of species in tradeNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Director of the United States Geological Survey and the Director of the Smithsonian Environmental Research Center, in cooperation with agencies with jurisdiction over planned importations of live organisms, shall— 
(1)develop and update as necessary a catalog of species in trade; and 
(2)include the list in the information provided to the public pursuant to section 1102(f). 
(i)Review and revision 
(1)In generalAt least once every 3 years, the Council, in conjunction with the Task Force, shall use research on early detection and monitoring under section 1106, among other information sources, to review and revise the screening, guidelines, and process carried out under this section. 
(2)ReportThe Invasive Species Council shall include in its report to Congress required pursuant to section 1201(f)(2)(B)— 
(A)an evaluation of the effectiveness of the screening processes carried out under this section; 
(B)an evaluation of the consistency of the application of the screening by agencies; and 
(C)recommendations for revisions of the processes. 
(j)ProhibitionsIt shall be unlawful for any person subject to the jurisdiction of the United States to import an organism of a species described under subsection (c) or (d) or in violation of regulations promulgated under this section. 
(k)Penalties 
(1)Civil penaltiesAny person who violates subsection (j) shall be liable for a civil penalty in an amount not to exceed $50,000. 
(2)Criminal penaltiesAny person who knowingly violates subsection (j) is guilty of a class C felony. 
(l)FeesThe head of any agency that has jurisdiction over a planned importation of a species subject to screening under this Act may increase the amount of any appropriate fee that is charged under an authority of law to offset the cost of any screening process carried out under this section. 
(m)InformationA Federal agency conducting a screening process under this section shall make the results of the process available to the public (including international organizations). 
(n)RegulationsThe Director may issue regulations to implement this section. 
(o)Applicability: effect on other lawsNothing in this section shall be construed as repealing, superseding, or modifying any provision of Federal or state law.. 
IIIEarly detection; rapid response; control and outreach 
301.Early detectionSubtitle B of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) (as amended by section 202) is amended by adding at the end the following: 
 
1106.Early detection and monitoring 
(a)Early detection 
(1)In generalNot later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2005, in conjunction with the Council, the Task Force shall develop and promulgate a set of sampling protocols, a geographic plan, and budget to support a national system of ecological surveys to rapidly detect recently established aquatic invasive species in waters of the United States. 
(2)ContentsThe protocols, plan, and budget shall, at a minimum— 
(A)address a diversity of aquatic ecosystems of the United States (including inland and coastal waters); 
(B)encourage State, local, port, and tribal participation in monitoring; 
(C)balance scientific rigor with practicability, timeliness, and breadth of sampling activity; 
(D)consider the pathways and/or organisms identified under section 1210; 
(E)include a capacity to evaluate the impacts of permitted importations screened by the processes established under section 1105; and 
(F)include clear lines of communication with appropriate Federal, State, and regional rapid response authorities. 
(3)ImplementationNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Director of the United States Fish and Wildlife Service, the Administrator of the National Oceanic and Atmospheric Administration, and the Administrator (in consultation with the Invasive Species Council and in coordination with other agencies) shall implement a national system of ecological surveys that is— 
(A)carried out in cooperation with State, local, port, tribal authorities, and other non-Federal entities (such as colleges and universities); and 
(B)based on the protocols, plan, and budget published under subsection (a)(1) and any public comment.. 
302.Rapid responseSubtitle C of title I of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721 et seq.) is further amended by adding at the end the following: 
 
1211.Rapid response 
(a)State Rapid Response Contingency Strategies 
(1)Emergency funds for rapid responseA State that has in effect a rapid response contingency strategy for invasive species in the State, including rapid assessment capabilities, that is approved under paragraph (2) shall be eligible to receive emergency funding to remain available until expended to implement rapid response measures for aquatic invasive species under the strategy, subject to renewal, as determined by the Secretary of the Interior and the Secretary in accordance with paragraph (2). 
(2)Approval of Rapid Response Contingency StrategiesThe Task Force, in consultation with the Invasive Species Council, shall approve a State rapid response contingency strategy described in paragraph (1) if the strategy— 
(A)identifies all key governmental and nongovernmental partners to be involved in carrying out the strategy; 
(B)clearly designates the authorities and responsibilities of each partner, including the authority of any State or government of an Indian tribe to distribute emergency funds; 
(C)specifies criteria for rapid response measures, including a diagnostic system that— 
(i)distinguishes cases in which rapid response has a likelihood of success and cases in which rapid response has no likelihood of success; 
(ii)distinguishes rapid response measures from ongoing management and control of established populations of aquatic invasive species; and 
(iii)distinguishes instances in which the rate and probability of organism dispersal is significantly altered by vessel movements; 
(D)includes an early detection strategy that supports or complements the early detection and monitoring system developed under section 1106; 
(E)provides for a monitoring capability to assess— 
(i)the extent of infestations; and 
(ii)the effectiveness of rapid response efforts; 
(F)to the maximum extent practicable, is integrated into the State aquatic invasive species management plan approved under section 1204; 
(G)to the maximum extent possible, does not use rapid response tools that do not meet environmental criteria developed under subsection (e)(4); 
(H)includes a public education and outreach component directed at— 
(i)potential pathways for spread of aquatic invasive species; and 
(ii)persons involved in industries and recreational activities associated with those pathways; and 
(I)to the extent that the strategy involves vessels, conforms with guidelines issued by the Secretary under subsection (c)(2). 
(b)Regional Rapid Response Contingency StrategiesThe Task Force, with the concurrence of the Invasive Species Council and in consultation with the regional panels of the Task Force established under section 1203, shall encourage the development of regional rapid response contingency strategies that— 
(1)provide a consistent and coordinated approach to rapid response; and 
(2)are approved by— 
(A)the Secretary; and 
(B)the Governors and Indian tribes having jurisdiction over areas within a region. 
(c)Model Rapid Response Contingency StrategiesNot later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2005— 
(1)the Task Force, with the concurrence of the Invasive Species Council and the regional panels of the Task Force established under section 1203, shall develop— 
(A)a model State rapid response contingency strategy for aquatic invasive species, including rapid assessment capability, that includes, to the maximum extent practicable, the components listed under subparagraphs (A) through (H) of subsection (a)(2); and 
(B)a model regional rapid response contingency strategy for aquatic invasive species; and 
(2)the Secretary, in concurrence with the Task Force and the regional panels, shall issue guidelines that describe vessel-related requirements that may be used in a rapid response contingency strategy, including specific requirements for strategy approved under this section. 
(d)Cost sharing 
(1)State Rapid Response Contingency StrategiesThe Federal share of the cost of activities carried out under a State rapid response contingency strategy approved under subsection (a) shall be not less than 50 percent. 
(2)Regional Rapid Response Contingency StrategiesThe Federal share of the cost of activities carried out under a regional rapid response contingency strategy approved under subsection (b) shall be not less than 75 percent. 
(3)In-kind contributionsStates or regions that receive Federal funds for rapid response activities may provide matching funds in the form of in-kind contributions. 
(e)Federal rapid response teams 
(1)Establishment of teamsNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Invasive Species Council, in coordination with the Task Force and the heads of appropriate Federal agencies, shall establish a Federal rapid response team for each of the 10 Federal regions that comprise the Standard Federal Regional Boundary System. 
(2)Duties of teamsEach Federal rapid response team shall, at a minimum— 
(A)implement rapid eradication or control responses for newly detected aquatic invasive species on Federal and tribal land; 
(B)carry out, or assist in carrying out, rapid responses for newly detected aquatic invasive species on non-Federal land at the request of a State, Indian tribe, or group of States or Indian tribes; 
(C)provide training and expertise for State, tribal, or regional rapid responders; 
(D)provide central sources of information for rapid responders; 
(E)maintain a list of researchers and rapid response volunteers; and 
(F)in carrying out any rapid response activity with respect to an aquatic noxious weed listed under section 412(f) of the Plant Protection Act (7 U.S.C. 7712(f)), include representatives of the Animal and Plant Health Inspection Service. 
(3)Criteria for identifying cases of rapid response warranting Federal assistanceNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Task Force, with the concurrence of the Invasive Species Council, shall develop criteria to identify cases of rapid response warranting Federal assistance under this subsection, including criteria relating to, at a minimum— 
(A)the extent to which infestations of aquatic invasive species may be managed successfully by rapid response; 
(B)the extent to which rapid response efforts may differ from ongoing management and control; and 
(C)the extent to which infestations of nonindigenous aquatic invasive species are considered to be an acute or chronic threat to— 
(i)biodiversity of native fish and wildlife; 
(ii)habitats of native fish and wildlife; or 
(iii)human health. 
(4)Environmental criteriaNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Administrator, in consultation with the Invasive Species Council, the Secretary of Transportation, the Task Force (including regional panels of the Task Force established under section 1203), the Director, and the Director of the National Marine Fisheries Service, shall develop environmental criteria to minimize nontarget environmental impacts of rapid responses carried out pursuant to this section.. 
303.Dispersal barriers Section 1202 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722) is amended— 
(1)by redesignating subsections (j) and (k) as subsections (l) and (m), respectively; and 
(2)by inserting after subsection (i) the following: 
 
(j)National dispersal barrier program 
(1)Chicago River Ship and Sanitary Canal dispersal barrier project 
(A)In generalThe Assistant Secretary, with the concurrence of the Administrator, shall complete construction of, operate, and maintain, the Chicago River Ship and Sanitary Canal dispersal barrier project. 
(B)ConsultationSubparagraph (A) shall be carried out in consultation with the appropriate Federal, State, local, and other nongovernmental entities. 
(C)ConstructionThe completed barrier project shall include additions to the dispersal barrier in existence on the date of enactment of the National Aquatic Species Act of 2005, including— 
(i)backup power; 
(ii)a research vessel launching crane; 
(iii)replacement electrodes; 
(iv)other barrier elements, as available and appropriate; 
(v)an acoustic monitoring system; 
(vi)an emergency egress system; and 
(vii)a second long-service life dispersal barrier. 
(D)Feasibility study of Chicago River Ship and Sanitary Canal 
(i)In generalNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Assistant Secretary, in consultation with appropriate Federal, State, local, and nongovernmental entities, shall conduct a feasibility study of the full range of options available to prevent the spread of aquatic species through the Chicago River Ship and Sanitary dispersal barrier. 
(ii)Matters to be studiedThe study shall— 
(I)provide recommendations concerning additional and long-term measures necessary to improve the performance of the Chicago River Ship and Sanitary Canal dispersal barrier; and 
(II)examine methods and measures necessary to achieve, to the maximum extent practicable, 100-percent efficacy of the barrier with respect to aquatic invasive species of fish and maximum efficacy of the barrier with respect to other taxa of aquatic invasive species. 
(2)Monitoring program 
(A)EstablishmentNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Secretary of the Interior shall establish an interbasin and intrabasin monitoring program. 
(B)Required elementsThe monitoring program shall— 
(i)track aquatic invasive species moving through the Chicago River Ship and Sanitary Canal, the Lake Champlain Canal, other interbasin waterways, and major river systems as recommended by regional panels convened under section 1203; 
(ii)assess the efficacy of dispersal barriers and other measures in preventing the spread of aquatic invasive species through the waterways; and 
(iii)identify waterways suitable for dispersal barrier demonstration projects, in addition to the waterways at which dispersal barrier demonstration projects were carried out before the date of enactment of the National Aquatic Invasive Species Act of 2005. 
(C)ReportsThe Secretary of the Interior shall issue biennial reports on the findings of the monitoring program. 
(3)Prevention and mitigation plans for army corps of engineers projectsIn developing projects involving interbasin waterways or other hydrologic alternations that could create pathways for aquatic invasive species, the Assistant Secretary shall develop adequate prevention and mitigation plans for controlling the dispersal of aquatic invasive species. 
(4)Technical assistanceThe Great Lakes Environmental Research Laboratory of the National Oceanic and Atmospheric Administration shall provide technical assistance to appropriate entities to assist in the research conducted under this subsection. 
(5)ReportsNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Assistant Secretary and the Director shall jointly submit to the Congress a report that describes— 
(A)the efficacy of the Chicago River Ship and Sanitary Canal dispersal barrier project; and 
(B)a plan to provide for additional dispersal barrier demonstration projects and further research needs. 
(6)Additional waterwaysThe Assistant Secretary, with the concurrence of the Administrator, and other relevant Federal agencies, shall— 
(A)identify additional waterways suitable for the construction of new dispersal barriers (based on the monitoring program established under paragraph (2)); and 
(B)construct, maintain, and operate such dispersal barriers as necessary.. 
304.Environmental soundnessSection 1202 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722) is further amended by inserting after subsection (j) the following: 
 
(k)Improvement of treatment methods for aquatic Invasive Species 
(1)Criteria to evaluate environmental soundness of treatment methods 
(A)In generalNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Administrator, in consultation and cooperation with the Secretary, the Invasive Species Council, and the Task Force (including any regional panels of the Task Force) shall promulgate criteria to evaluate the treatment methods described in subparagraph (B) for the purpose of ensuring that the treatment methods pose no significant threat of adverse effect on human health, public safety, or the environment (including air quality and the aquatic environment) that is acute, chronic, cumulative, or collective. 
(B)Treatment methodsThe treatment methods referred to in subparagraph (A) are all mechanical, physical, chemical, biological, and other treatment methods used in bodies of water of the United States (regardless of whether the bodies of water are navigable and regardless of the origin of the waters), to prevent, treat, or respond to the introduction of aquatic invasive species. 
(C)ConsultationIn carrying out subparagraph (A), the Administrator shall consult with— 
(i)the Secretary of Transportation; 
(ii)the Task Force (including the regional panels of the Task Force established under section 1203); 
(iii)the Director; 
(iv)the Assistant Secretary; 
(v)the Director of the National Marine Fisheries Service; and 
(vi)relevant State agencies. 
(2)Publication of information on environmentally sound treatment methodsThe Administrator, in consultation with the Invasive Species Council, shall publish (not later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2005) and update annually— 
(A)a list of environmentally sound treatment methods that may apply to a potential aquatic invasive species response effort; 
(B)accompanying research that supports the environmental soundness of each approved treatment method; and 
(C)explicit guidelines under which each treatment method can be used in an environmentally sound manner. 
(3)ReportsThe Invasive Species Council and Task Force shall include the information described in paragraph (2) in the reports submitted under section 1201(f)(2)(B).. 
305.Information, education, and outreachSection 1202(h) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722(h)) is amended— 
(1)by striking (h) Education.—The Task Force and inserting the following: 
 
(h)Information, education, and outreach 
(1)In generalThe Task Force; and 
(2)by adding at the end the following: 
 
(2)Activities 
(A)In generalThe programs carried out under paragraph (1) shall include the activities described in this paragraph. 
(B)Public outreach 
(i)Public warningsNot later than 180 days after the date of enactment of the National Aquatic Invasive Species Act of 2005, each Federal officer of an agency that provides Federal funds to States for building or maintaining public access points to United States water bodies shall amend the guidelines of the agency, in consultation with relevant State agencies, to encourage the posting of regionally specific public warnings or other suitable informational and educational materials at the access points regarding— 
(I)the danger of spread of aquatic invasive species through the transport of recreational watercraft; and 
(II)methods for removing organisms prior to transporting a watercraft. 
(ii)Cleaning of watercraft at marinasNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Under Secretary and the Director (in cooperation with the Task Force and in consultation with the States, relevant industry groups, and Indian tribes) shall develop an education, outreach, and training program directed toward marinas and marina operators regarding— 
(I)checking watercraft for live organisms; 
(II)removing live organisms from the watercraft before the watercraft are commercially or recreationally trailered; 
(III)encouraging regular hull cleaning and maintenance, avoiding in-water hull cleaning; and 
(IV)other activities, as identified by the Secretary. 
(iii)Proper disposal of nonindigenous live aquatic organisms in tradeThe Task Force shall— 
(I)not later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2005, develop (in consultation with industry and other affected parties) issue guidelines for proper disposal of live nonindigenous aquatic organisms in trade; and 
(II)use the guidelines in appropriate public information and outreach efforts. 
(C)100th meridian program 
(i)In generalNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Task Force shall expand the information and education program directed at recreational boaters in States from which watercraft are transported westward across the 100th meridian. 
(ii)ActivitiesIn carrying out the program, the task force shall— 
(I)survey owners of watercraft transported westward across the 100th meridian to determine the States of origin of most such owners; 
(II)provide information directly to watercraft owners concerning the importance of cleaning watercraft carrying live organisms before transporting the watercraft; and 
(III)support education and information programs of the States of origin to ensure that the State programs address westward spread. 
(D)Information and education program by National Park ServiceThe Secretary of the Interior, acting through the Director of the National Park Service, shall develop a program to provide public outreach and other educational activities to prevent the spread of aquatic invasive species by recreational watercraft in parkland or through events sponsored by the National Park Service. 
(3)Outreach to industryThe Task Force, in conjunction with the Invasive Species Council, shall carry out activities to inform and promote voluntary cooperation and regulatory compliance by members of the national and international maritime, horticultural, aquarium, aquaculture, and pet trade industries with screening, monitoring, and control of the transportation of aquatic invasive species. 
(4)Public access to monitoring informationThe Task Force, the Invasive Species Council, and other relevant agencies, shall maintain information on the Internet regarding— 
(A)the best approaches for the public and private interests to use in assisting with national early detection and monitoring of aquatic invasive species in waters of the United States; 
(B)contact locations for joining a national network of monitoring stations; 
(C)approved State Management Plans under section 1204(a) and Rapid Response Contingency Strategies under sections 1211(a)(2) and 1211(c); and 
(D)the list of potential invaders under section 1201(a)(4).. 
IVCoordination 
401.Program coordination 
(a)Membership of Task ForceSection 1201(b) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721) is amended— 
(1)in paragraph (6) by striking and at the end; 
(2)by redesignating paragraph (7) as paragraph (12); and 
(3)by inserting after paragraph (6) the following: 
 
(7)the Director of the United States Geological Survey; 
(8)the Director of the Smithsonian Environmental Research Center; 
(9)the Secretary of State; 
(10)the Secretary of Transportation; 
(11)the Secretary of Homeland Security; and. 
(b)Coordination with Invasive Species CouncilSection 1201(f) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721(f)) is amended— 
(1)by striking Each Task Force member and inserting the following: 
 
(1)In generalEach member of the Task Force; and 
(2)by adding at the end the following: 
 
(2)Invasive Species CouncilThe Invasive Species Council shall— 
(A)coordinate and cooperate with the Task Force in carrying out the duties of the Invasive Species Council relating to aquatic invasive species; 
(B)not later than 2 years after the date of enactment of the National Aquatic Invasive Species Act of 2005, and every 3 years thereafter, submit to Congress a report that summarizes the status of the conduct of activities authorized by and required under this Act; and 
(C)establish any regional panels or task forces in coordination with the regional panels of the Task Force convened under section 1203.. 
(c)Coordination with other programsSection 1202(c) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722(c)) is amended by adding at the end the following: 
 
(3)Recommendations for lists 
(A)In generalThe Task Force shall annually recommend to Federal agencies of jurisdiction such additions of aquatic invasive species as the Task Force determines to be appropriate for inclusion on— 
(i)any list of species of wildlife under the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.) (including regulations under such Act); or 
(ii)any list of noxious weeds under the Plant Protection Act (7 U.S.C. 7701 et seq.) (including regulations promulgated under that Act contained in part 360 of title 7, Code of Federal Regulations (or any successor regulations)). 
(B)ProcessThe Task Force may use the screening process developed pursuant to section 1105 to identify species pursuant to subparagraph (A).. 
(d)Regional coordinationSection 1203 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4723) is amended by adding at the end the following: 
 
(d)Annual interregional meetingThe Task Force shall annually convene all regional panels established pursuant to this Act for the purpose of information transfer between and among panels, and between the panels and the Task Force, regarding aquatic invasive species management. 
(e)OrganizationsAn interstate organization that has a Federal charter authorized by law, interstate agreement, or Executive order for purposes of fisheries or natural resource management may receive funds under this Act to implement activities authorized under this Act.. 
(e)State aquatic Invasive Species management plansSection 1204(a) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4724(a)) is amended— 
(1)in paragraph (2)(A) by inserting before the semicolon at the end the following: , including, in accordance with guidelines issued by the Task Force under paragraph (5)— 
(A)rapid response contingency strategies under section 1211; 
(B)early detection strategies under section 1211(a)(2)(D); 
(C)aquatic plant control programs pursuant to other law; and 
(D)screening of planned introductions pursuant to section 1105;  
(2)in paragraph (2)(D) by inserting include after (D); and 
(3)by adding at the end the following: 
 
(5)Guidelines 
(A)In generalNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Task Force shall publish in the Federal Register guidelines for the development of plans under this subsection, including guidelines for reporting progress in implementing the plans, to encourage consistency in implementation of and reporting under those plans. 
(B)GuidelinesThe guidelines published under subparagraph (A) shall include, for the purpose of paragraph (2)(A), guidelines concerning— 
(i)rapid response contingency strategies under section 1211; 
(ii)early detection and monitoring strategies under section 1211(a)(2)(D); 
(iii)aquatic plant control programs; 
(iv)screening of planned introductions pursuant to and consistent with section 1105; and 
(v)the review and revision of requirements of this subsection and the reapproval process under this subsection. 
(6)Relationship to other plans 
(A)In generalA plan approved under paragraph (4) shall be deemed to meet any State planning requirement of the program established under section 104 of the River and Harbor Act of 1958 (33 U.S.C. 610) for a plan to control noxious aquatic plant growths. 
(B)EnforcementFunds provided to States for implementation of plans pursuant to section 1204 may be used by States to enforce requirements relating to aquatic invasive species under the Plant Protection Act (7 U.S.C. 7701 et seq.) (including regulations promulgated under that Act contained in part 360 of title 7, Code of Federal Regulations (or any successor regulations)). 
(7)Review and revision 
(A)In generalEach State shall periodically review and, as necessary and subject to subparagraph (B), revise the management plan of the State in accordance with guidelines of the Task Force under paragraph (5). 
(B)Update of existing plansA State plan approved under the section before the date of the enactment of the National Aquatic Species Act of 2005 shall be revised by the State under guidelines issued by the Director to conform to the guidelines published under paragraph (5), but shall be treated as a plan approved under this subsection for purposes of grants under this section. 
(8)Other State Management PlansIn addition to the management plans required under this subsection, the Director shall encourage each State to develop and implement new, and expand existing, State management plans to improve State actions to prevent and control aquatic invasive species.. 
(f)Grant programSection 1204(b)(1) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4724(b)(1)) is amended by striking subsection (a) for the implementation of those plans. and inserting the following: 
subsection (a)— 
(A)to develop those plans with a total amount that does not exceed 10 percent of the amounts made available for grants under this section for each fiscal year; and 
(B)to implement those plans.. 
402.International coordinationSubtitle E of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4751 et seq.) is amended— 
(1)by striking the subtitle heading and inserting the following: 
 
EAdministration; and 
(2)by adding at the end the following: 
 
1402.International coordination 
(a)In generalThe Task Force, the Invasive Species Council, and the Secretary of State shall, to the maximum extent practicable, coordinate activities to ensure that international efforts to prevent and manage aquatic invasive species (including through the International Maritime Organization, the International Convention on the Exploration of the Sea, the Global Invasive Species Program, and other appropriate programs) are coordinated with policies of the United States established by this Act. 
(b)Coordination with neighboring countries 
(1)In generalThe Task Force, in consultation with the Secretary of State, shall include in the report required by section 1202(m) a description of the means by which international agreements and regulations with countries that share a border with the United States will be implemented and enforced by Federal agencies (including a clarification of the roles and responsibilities of those agencies). 
(2)NegotiationsAs soon as practicable after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Secretary of State may enter into negotiations with— 
(A)Canada to issue a request that the International Joint Commission, by not later than 18 months after the date of enactment of that Act, review, research, conduct hearings on, and submit to the parties represented on the International Joint Commission a report that describes the success of current policies of governments in the United States and Canada having jurisdiction over the Great Lakes in anticipating and preventing biological invasions of the aquatic ecosystem in the Great Lakes, including— 
(i)an analysis of current Federal, State or Provincial, local, and international laws, enforcement practices, and agreements; 
(ii)an analysis of prevention efforts related to all likely pathways for biological invasions of the aquatic ecosystem in the Great Lakes; and 
(iii)recommendations of the International Joint Commission for means by which to improve and harmonize the policies and enforcement practices referred to in clause (i); and 
(B)Mexico, to ensure coordination of efforts of the United States with efforts of Mexico to manage invasive species established in the United States-Mexico border region.. 
VAuthorization of appropriations 
501.Authorization of appropriationsSection 1301 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4741) is amended to read as follows: 
 
1301.Authorization of appropriations 
(a)In generalExcept as otherwise provided in this section, there are authorized to be appropriated such sums as are necessary to carry out this Act for each of fiscal years 2006 through 2010. 
(b)Task Force and aquatic Nuisance Species programThere are authorized to be appropriated for each of fiscal years 2006 through 2010— 
(1)$8,000,000, to carry out activities of the Task Force under section 1202, of which— 
(A)$4,000,000 shall be used by the Director; 
(B)$3,000,000 shall be used by the National Oceanic and Atmospheric Administration; and 
(C)$1,000,000 shall be used by the Invasive Species Council; 
(2)$30,000,000, to provide grants under section 1204(b); 
(3)$3,000,000, to provide assistance to the regional panels of the Task Force; and 
(4)$1,000,000, to be used by the Director to carry out section 1105(g). 
(c)International coordinationThere is authorized to be appropriated to the Department of State to carry out section 1403 $1,000,000 for each of fiscal years 2006 through 2010. 
(d)Prevention of introduction by vessels of aquatic Invasive Species into waters of the United StatesThere are authorized to be appropriated for each of fiscal years 2006 through 2010— 
(1)$6,000,000, to be used by the Secretary to carry out section 1101; 
(2)$2,500,000, to be used by the Administrator to carry out section 1101; and 
(3)$2,750,000, to be used by the Task Force to carry out section 1101, of which— 
(A)$1,500,000 shall be used by the Director; and 
(B)$1,250,000 shall be used by the National Oceanic and Atmospheric Administration. 
(e)Prevention of the introduction by nonvessel pathways of aquatic Invasive Species into waters of the United StatesThere are authorized to be appropriated for each of fiscal years 2006 through 2010— 
(1)$5,000,000, to carry out the priority pathway management program under section 1210, of which— 
(A)$2,000,000 shall be used by the National Oceanic and Atmospheric Administration; and 
(B)$3,000,000 shall be used by the Director; 
(2)$1,000,000, to be used by the Invasive Species Council to establish screening guidelines under section 1105(b); and 
(3)$3,500,000, to be used by the Director to promulgate and implement screening requirements under section 1105(g). 
(f)Early detection and monitoringThere is authorized to be appropriated, to carry out early detection, monitoring, and survey planning and implementation under section 1106, $2,000,000 for each of fiscal years 2006 and 2007 and $10,000,000 for each of fiscal years 2008 through 2010, of which— 
(1)for each of fiscal years 2006 and 2007— 
(A)$1,000,000 shall be used by the National Oceanic and Atmospheric Administration; and 
(B)$1,000,000 shall be used by the Director; and 
(2)for each of fiscal years 2008 through 2010— 
(A)$5,000,000 shall be used by the National Oceanic and Atmospheric Administration; and 
(B)$5,000,000 shall be used by the Director. 
(g)Containment and control 
(1)Dispersal barriersThere are authorized to be appropriated for each of fiscal years 2006 through 2010— 
(A)$300,000, to be used by the Assistant Secretary in carrying out operation and maintenance of the Chicago River Canal Dispersal Barrier under section 1202(j)(1); 
(B)$1,800,000, to be used by the Assistant Secretary in carrying out the complete construction of the Chicago River Canal Dispersal Barrier; 
(C)$8,000,000, to be used by the Assistant Secretary for the construction of a second long-service life barrier for the Chicago River Canal; 
(D)$500,000, to be used by the Assistant Secretary to carry out a feasibility study for the construction described in subparagraph (C); and 
(E)$2,150,000, to be used by the Director to carry out the monitoring program under section 1202(j)(2). 
(2)Rapid responseThere are authorized to be appropriated for each of fiscal years 2006 through 2010— 
(A)$25,000,000, to the rapid response fund of the Secretary of the Interior established under section 1211; 
(B)$1,000,000, to be used by the Invasive Species Council in developing the State and regional rapid response contingency strategy under section 1211; and 
(C)$1,500,000, to be used for Federal rapid response teams under section 1211(e), of which— 
(i)$500,000 shall be used by the National Oceanic and Atmospheric Administration; and 
(ii)$1,000,000 shall be used by the Director. 
(3)Environmental soundnessThere is authorized to be appropriated for establishment under section 1202(k) of criteria for the improvement of treatment methods for aquatic invasive species $600,000 for each of fiscal years 2006 through 2009.  
(h)Information, education, and outreachThere are authorized to be appropriated for each of fiscal years 2006 through 2010— 
(1)$500,000, to be used by the Secretary of the Interior to carry out the information and education program under section 1202(h)(2)(D); 
(2)$750,000, to be used by the Director in carrying out the 100th meridian program under section 1202(h)(2)(C); 
(3)$2,000,000, to be used to carry out informational and educational activities of the Task Force under section 1202(h), of which— 
(A)$1,000,000 shall be used by the National Oceanic and Atmospheric Administration; and 
(B)$1,000,000 shall be used by the Director; and 
(4)$500,000, to be used by the National Oceanic and Atmospheric Administration to carry out section 1202(h)(2)(B)(ii).. 
VIConforming amendments 
601.Conforming amendments 
(a)In generalThe Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 is amended— 
(1)in section 1101 (16 U.S.C. 4711) by striking the section heading and inserting the following: 
 
1101.Prevention of introduction of aquatic Invasive Species into waters of the United States by vessels; 
(2)in section 1102 (16 U.S.C. 4712)— 
(A)in subsection (a) by striking the subsection heading and inserting the following: 
 
(a)Studies on introduction of aquatic invasive species by vessels; and 
(B)in subsection (b)— 
(i)by striking paragraph (1); and 
(ii)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively;   
(3)in subtitle C (16 U.S.C. 4721 et seq.) by striking the subtitle heading and inserting the following: 
 
CPrevention and control of aquatic Invasive Species dispersal; 
(4)in section 1201(a) (16 U.S.C. 4721(a)) by striking Nuisance Species and inserting Invasive Species; 
(5)in section 1202 (16 U.S.C. 4722) by striking the section heading and inserting the following: 
 
1202.Aquatic Invasive Species program; 
(6)in section 1204 (16 U.S.C. 4724) by striking the section heading and inserting the following: 
 
1204.State aquatic Invasive Species management plans; and 
(7)by striking aquatic nuisance species each place it appears and inserting aquatic invasive species. 
(b)Short title 
(1)Section 1001 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701) is amended by striking Nonindigenous Aquatic Nuisance and inserting Nonindigenous Aquatic Invasive Species. 
(2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 shall be deemed to be a reference to the Nonindigenous Aquatic Invasive Species Prevention and Control Act of 1990. 
 
